Citation Nr: 1231005	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1998 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for residuals of a herniated disc at L5-S1, with multiple decompressive surgeries, and assigned a 10 percent rating, effective February 11, 2007.  

The appellant was scheduled to appear at a hearing before a Veterans Law Judge in January 2011; however, he failed to appear.  The Veteran has not filed a motion for a new hearing date following his failure to appear at the January 2011 hearing.  As such, the case will be processed as if the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(d) (2011).

In an April 2011 decision and remand order, the Board adjudicated the Veteran's increased rating claims and remanded the issue of entitlement to a TDIU, raised as part of the claim for a higher rating for residuals of a herniated disc at L5-S1 with multiple decompressive surgeries under the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  The Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998)

The April 2011 remand order directed the AMC to provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  However, on July 2012, the Veteran's copy of the SSOC was returned as undeliverable.  Review of the record shows that the SSOC was not sent to the Veteran's current address of record.  

Under these circumstances, the Board has no alternative but to, again, remand the matter of entitlement to a TDIU so the agency of original jurisdiction (AOJ) can provide the Veteran with a copy of the SSOC at his current address of record and allow an appropriate time for response in compliance with 38 C.F.R. § 19.31 (2011) and the Board's April 2011 remand order.  Stegall, 11 Vet. App. at 270-71; see also 38 U.S.C.A. § 7105(d)(2) (West 2002).  The Board notes that the Veteran's current address of record is recorded in an April 2011 Report of General Information.

The AMC should also obtain any additional VA treatment records for the Veteran showing treatment for his lower back disorder with radiculopathy, depression, right ankle disorder, tinnitus, right knee disorder, and/or hypertension, dated since December 2010.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Upon receipt of these records, and any other evidence submitted by the Veteran or obtained pursuant to the development of the Veteran's claim for entitlement to a TDIU, the AMC should review the records received and determine if additional evidence pertinent to the Veteran's claim has been received such that supplemental opinions should be obtained to the April 2011, November 2011, and May 2012 VA examination reports and the May 2011 addendum in order to ensure that the opinions provided are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an examination is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides sufficient detail to facilitate a fully informed evaluation under the applicable criteria).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his lower back disorder with radiculopathy, depression, right ankle disorder, tinnitus, right knee disorder, and/or hypertension, from the VA Medical Center in St. Louis, Missouri, specifically the Community Based Outpatient Clinic in Paducah, Kentucky, dated since December 2010.

2.  Review all additional records obtained on remand and determine if supplemental medical opinions must be obtained to ensure that the opinions provided in the April 2011, November 2011, and May 2012 VA examination reports and the May 2011 addendum are adequate, i.e. given in consideration of the Veteran's prior medical history.  If it is determined that no supplemental opinion is needed, this determination and the reason for the determination should be documented in the record.

3.  If any opinion is determined to be inadequate in light of the additional evidence received, request an addendum from the same examiner(s) who conducted the previous examination(s), if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the examination and review of the claims folder, particularly the evidence not previously considered, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (major depression, bilateral radiculopathy to the lower extremities, residuals of an L5-S1 herniated disc with multiple decompressive surgeries, chronic residuals of a right ankle sprain, tinnitus, right knee degenerative arthritis, and essential hypertension) render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by his nonservice-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
4.  Provide the Veteran and his representative with a supplemental statement of the case at his current address of record, as recorded in the April 2011 Report of General Information, and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


